DETAILED ACTION
This office action is in response to the Application No. 16654394 filed on
07/12/2022. Claims 1-18 are presented for examination and are currently pending. Applicant’s arguments have been carefully and respectfully considered.

Response to Arguments
2.	Applicant’s arguments are moot in view of the new grounds of rejection.  The examiner is withdrawing the rejections in the previous office action 04/14/2022 because the applicant amendments necessitated the new grounds of rejection presented in this office action. Accordingly, this action is made final.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



3.	Claims 1, 4, 5, 7-10, 13, 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beigi et al. (DAC’18, June 24-29, 2018, Association for Computing Machinery, Thermal Aware Optimizations of ReRAM-based Neuromorphic Computing Systems) in view of Holme (US20200164763 PCT filed 11/28/2017)                                                                     




	Regarding claim 1, Beigi teaches an artificial neural network circuit (we propose a temperature aware scheme to adaptively retrain and remap the neural network weights based on the distribution of ReRAM crossbar cells according to their temperature (page 3, Proposed Methodology, right column second paragraph, Figures 4 and 5; Figures 4 and 5 is an example of neuromorphic system architecture, page 2 right column last paragraph, 3.3 Motivation to page 3 left column) comprising:
	at least one crossbar circuit that is configured to transmit a signal between layered neurons of an artificial neural network (Resistive RAM (ReRAM) crossbar (page 3, Figures 4 and 5); In this crossbar design, every bitline is connected to every word line via resistive memory cells…This bitline current represents the output of neurons in neural network, i.e., one element of the resulting vector of the matrix-vector multiplication operation (page 1, right column last paragraph to page 2 left column first paragraph, Figure 1),
	wherein the crossbar circuit (Resistive RAM (ReRAM) crossbar (page 3, Figures 4 and 5); ReRAM (or a memristor), page 2 left column second paragraph, Figure 1) 
	includes a plurality of input bars (page 3, Figures 4 and 5; …the vector is the set of input voltages of the rows, Vi (i.e., input neurons, page 2 left column first paragraph, Figure 1)
	a plurality of output bars arranged intersecting the input bars (page 3, Figures 4 and 5; This bitline current represents the output of neurons in neural network, page 2 left column first paragraph, Figure 1), and 
	a plurality of memristors that are disposed at respective intersections of the input bars and the output bars to give a weight to the signal to be transmitted, as a variable resistance memory (Figure 4a illustrates the key components of the neuromorphic architecture designed in the logic die stacked on the bottom of memory dies that the network weights, page 3 left column,…we divide each selected ReRAM crossbar into 20 clusters, each of which includes 200 ReRAM (memristor) cells, Figure 4b page 3 left column)
	a processing circuit that is configured to calculate a sum of signals flowing into each of the output bars while a weight to a corresponding signal is given by each of the memristors (In this architecture, multiple processing elements (PEs) concurrently communicate with multiple memory vaults through high-speed TSVs. The processing element (PE) is the main computing unit and is comprised of multiple multiply accumulator (MA) units since weighted summation is the main arithmetic operation performed by the ReRAM crossbar, page 3 left column)
	a temperature sensor that is configured to detect environmental temperature of the crossbar circuit (As depicted in Figure 5, thermal sensors (as temperature sensors) are scattered across the entire ReRAM crossbar die. These thermal sensors are analog thermal diodes, and the voltage across the diode exhibits strong temperature dependence…we use a temperature estimation approach to approximate the temperature the temperature of rows based on a small number of sensors, page 3 right column second paragraph)
	wherein the set of trained weights (bottom figure, Fig 5, pg. 3 shows set of trained weights as neural network weights matrix arranged from Wrow0… Wrow n-1) 
	correspond to all of the plurality of memristors used in the at least one crossbar circuit and/or the processing circuit (Top figure, Fig. 5, pg. 3, shows a corresponding ReRAM crossbar die arranged from row 0 to row n-1)
	Beigi does not explicitly teach an update portion that is configured to update from one set of trained weights to another set of trained weights, wherein the another set of trained weights are updated based on a single temperature value of the environment temperature detected by the temperature sensor,
	Holme teaches an update portion that is configured to update from one set of trained weights (the term “update training set (UTS)” refers to a training set (TS) used to train a battery model as a vehicle ages [0046]; a training process for a battery model tunes or adjusts the model's weights [0030])
	to another set of trained weights wherein the another set of trained weights are updated (“initial training set (ITS)” refers to a training set used to train a battery model before the battery is used, [0046]; The model is initially trained (or initialized) using an initial training set (ITS). The model may also be initialized by copying the weights and/or parameters from another trained model [0085]; The same model (trained only on the ITS) [0126])
	based on a single temperature value of the environment temperature (The input parameters for the system model would include values representing a temperature [0089]; Other data 50 may also include data available over a wireless network (e.g., internet/cloud), such as environmental conditions (temperature) [0099]) 
	detected by the temperature sensor, (The input parameters from the battery include temperature received from a temperature sensor [0148]) 
	plurality of memristors used in the at least one crossbar circuit and/or the processing circuit (a computer coupled to a memory and processing unit, a sensor or analog measuring circuit [0047]; memory …  memristor based resistive random access memory (ReRAM) [0076]. The Examiner notes that memristors are arranged in crossbar arrays)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beigi to incorporate the teachings of Holme for the benefit of training an ANN model which includes modifying these nodal weights so that the model is better able to match the target output in the training sets (Holme [0153])
 
	Regarding claim 4, Modified Beigi teaches the artificial neural network circuit according to claim 1, Beigi teaches wherein: the weight of the memristor in the crossbar circuit is rewritten by the update portion according to the change in the environmental temperature, causing the trained weight to be updated according the change in the environmental temperature. (we ideally give each ReRAM crossbar cell a thermal sensor … We use the same approach to prune the weights of hot cells in each epoch time to reduce cells temperature and recover the system accuracy, page 5, right column, Temperature Aware Weight Adjusted Scheme (TA-WA))

	Regarding claim 5, Modified Beigi teaches the artificial neural network circuit according to claim 1, Beigi teaches wherein: a plurality of crossbar circuits are provided so as to give weights adapted to different environmental temperatures; (Once we find the temperature characteristics of ReRAM crossbar rows, i.e., hot or cold, the next step is to classify the neural network synaptic weights, page 4, left column, second to the last paragraph; As shown in Algorithm 1, at each epoch time, we first collect and estimate the temperature of each ReRAM crossbar row and classify them as hot and cold. Then, we update the SWV values of each neural network matrix row, page 5, left column, 4.3 Temperature-Aware Row Adjustment)
	the trained weights respectively correspond to the weights adapted to different environmental temperatures; (we ideally give each ReRAM crossbar cell a thermal sensor … We use the same approach to prune the weights of hot cells in each epoch time to reduce cells temperature and recover the system accuracy, page 5, right column, Temperature Aware Weight Adjusted Scheme (TA-WA)) and
	the update portion selects from the crossbar circuits, a crossbar circuit having a weight adapted to the detected environmental temperature, causing the trained weight to be updated to another trained weight according to the change in the environmental temperature. (Update SWV (summed weight variations): SWVn ←abs (Wnxm, Gnxm), Update Tk based on the proposed thermal estimation scheme (Algorithm 1, page 4 right column); We use four ReRAM crossbars per each PE in our simulated neuromorphic system architecture (see Figure 4a). We set 1 ms as epoch time to collect temperature values. The ambient temperature is set to 320 K (47 C). We later discuss the sensitivity of our technique to various ambient temperature (as environmental temperature) levels, (page 5, right column, Experimental results)  

	Regarding claim 7, Modified Beigi teaches the artificial neural network circuit according to claim 1, Beigi teaches wherein: a temperature region other than a temperature at which a trained weight which is initially used in the crossbar circuit and/or the processing circuit has been learned is divided into a plurality of temperature ranges; (As shown in Figure 5, the peak temperature of the selected ReRAM crossbar rows are collected using an analog multiplexer. … 7 digits representing a temperature range from 0ºC to 128ºC in our study. Once we accumulate the temperature of selected rows (i.e., [n/k] rows), the next step is to approximate the peak temperature for the remaining rows, page 4, left column, first paragraph) and
	the trained weight includes a plurality of trained weights respectively used in the temperature ranges (As shown in Figure 2, with the increased temperature, a cell conductance will be changed. Hence, SWV (Summed Weight Variations) values for each row will be modified when temperature increases. Once we find SWV values for all the rows, the next step is to categorize the rows into effective and ineffective., page 4, right column, last paragraph)

	Regarding claim 8, Modified Beigi teaches the artificial neural network circuit according to claim 1, Beigi teaches wherein: the trained weight includes one trained weight used in a temperature region other than the temperature at which the trained weight which is initially used in the crossbar circuit and/or the processing circuit has been learned (Hence, SWV (Summed Weight Variations) values for each row will be modified when temperature increases. Once we find SWV values for all the rows, the next step is to categorize the rows into effective and ineffective., page 4, right column, last paragraph)

	Regarding claim 9, Modified Beigi teaches the artificial neural network circuit according to claim 8, Beigi teaches wherein: the one trained weight has been learned in a relatively high temperature environment within the temperature region. (Based on the ReRAM crossbar rows temperature categorization and effectiveness of neural network matrix rows, the row adjustment scheme (presented in Algorithm 1 and Figure 7) performs the mapping of the input matrix to hardware rows. As shown in Algorithm 1, at each epoch time, we first collect and estimate the temperature of each ReRAM crossbar row and classify them as hot and cold. Then, we update the SWV values of each neural network matrix row. After that, we categorize neural network matrix rows as effective and ineffective, page 5, left column, 4.3 Temperature-Aware Row Adjustment; Figure 10 shows the normalized accuracy of the four evaluated schemes when the ambient temperature increases from 310oK to 340oK. As shown in the figure, with the increased ambient temperature, the accuracy of the baseline design and TA-WA decreases significantly, by 40.2% and 27.1%, respectively when temperature reaches 340oK. As we discussed in Section 5.3, with the temperature increase, the number of hot cells will increase and hence, the accuracy degradation of both effective and ineffective rows increases as well, page 6, left column, last paragraph)

	Regarding claim 10, Beigi teaches a method for switching a trained weight in an artificial neural network circuit, the artificial neural network circuit (In vector-matrix multiplication, switching two rows in weight matrix together with their inputs does not change the output of the multiplication, pg. 5, right column, 4.3 Temperature-Aware Row Adjustment; we propose a temperature aware scheme to adaptively retrain and remap the neural network weights based on the distribution of ReRAM crossbar cells according to their temperature (pg. 3, Proposed Methodology, right column second para.,) including:
	at least one crossbar circuit configured to transmit a signal between layered neurons, the crossbar circuit (Resistive RAM (ReRAM) crossbar (page 3, figure 4 and 5); In this crossbar design, every bitline is connected to every word line via resistive memory cells…This bitline current represents the output of neurons in neural network, i.e., one element of the resulting vector of the matrix-vector multiplication operation (pg.  1, right column last para. to page 2 left column first para., Figure 1) including
	a plurality of input bars, (page 3, Figures 4 and 5; …the vector is the set of input voltages of the rows, Vi (i.e., input neurons, page 2 left column first paragraph, Figure 1)
	a plurality of output bars arranged intersecting the input bars, (page 3, Figures 4 and 5; This bitline current represents the output of neurons in neural network, page 2 left column first paragraph, Figure 1) and
	a plurality of memristors disposed at respective intersections of the input bars and the output bars to give a weight to the signal to be transmitted, as a variable resistance memory; (Figure 4a illustrates the key components of the neuromorphic architecture designed in the logic die stacked on the bottom of memory dies that the network weights, page 3 left column,…we divide each selected ReRAM crossbar into 20 clusters, each of which includes 200 ReRAM (memristor) cells, Figure 4b page 3 left column); and
	a processing circuit configured to calculate a sum of signals flowing into each of the output bars while a weight to a corresponding signal is given by each of the memristors, (In this architecture, multiple processing elements (PEs) concurrently communicate with multiple memory vaults through high-speed TSVs. The processing element (PE) is the main computing unit and is comprised of multiple multiply accumulator (MA) units since weighted summation is the main arithmetic operation performed by the ReRAM crossbar, page 3 left column); the method comprising:
	detecting environmental temperature of the crossbar circuit by a temperature sensor; (As depicted in Figure 5, thermal sensors (as temperature sensors) are scattered across the entire ReRAM crossbar die. These thermal sensors are analog thermal diodes, and the voltage across the diode exhibits strong temperature dependence…we use a temperature estimation approach to approximate the temperature the temperature of rows based on a small number of sensors, page 3 right column second paragraph); and
	wherein the set of trained weights (bottom figure, Fig 5, pg. 3 shows set of trained weights as neural network weights matrix arranged from Wrow0… Wrow n-1) 
	correspond to all of the plurality of memristors used in the at least one crossbar circuit and/or the processing circuit (Top figure, Fig. 5, pg. 3, shows a corresponding ReRAM crossbar die arranged from row 0 to row n-1)
	Beigi does not explicitly teach an update portion that is configured to update from one set of trained weights to another set of trained weights, wherein the another set of trained weights are updated based on a single temperature value of the environment temperature detected by the temperature sensor,
	Holme teaches an update portion that is configured to update from one set of trained weights (the term “update training set (UTS)” refers to a training set (TS) used to train a battery model as a vehicle ages [0046]; a training process for a battery model tunes or adjusts the model's weights [0030])
	to another set of trained weights wherein the another set of trained weights are updated (“initial training set (ITS)” refers to a training set used to train a battery model before the battery is used, [0046]; The model is initially trained (or initialized) using an initial training set (ITS). The model may also be initialized by copying the weights and/or parameters from another trained model [0085]; The same model (trained only on the ITS) [0126])
	based on a single temperature value of the environment temperature (The input parameters for the system model would include values representing a temperature [0089]; Other data 50 may also include data available over a wireless network (e.g., internet/cloud), such as environmental conditions (temperature) [0099]) 
	detected by the temperature sensor, (The input parameters from the battery include temperature received from a temperature sensor [0148]) 
	plurality of memristors used in the at least one crossbar circuit and/or the processing circuit (a computer coupled to a memory and processing unit, a sensor or analog measuring circuit [0047]; memory …  memristor based resistive random access memory (ReRAM) [0076]. The Examiner notes that memristors are arranged in crossbar arrays)
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beigi to incorporate the teachings of Holme for the benefit of training an ANN model which includes modifying these nodal weights so that the model is better able to match the target output in the training sets (Holme [0153])

	Regarding claim 13, Modified Beigi teaches the method for switching the trained weight in the artificial neural network circuit according to claim 10, Beigi teaches wherein: the weight of the memristor of the crossbar circuit is rewritten according to the change in the environmental temperature, causing the trained weight to be updated to another trained weight according the change in the environmental temperature. (we ideally give each ReRAM crossbar cell a thermal sensor … We use the same approach to prune the weights of hot cells in each epoch time to reduce cells temperature and recover the system accuracy, page 5, right column, Temperature Aware Weight Adjusted Scheme (TA-WA))

	Regarding claim 14, Modified Beigi teaches the method for switching the trained weight in the artificial neural network circuit according to claim 10, Beigi teaches wherein: a plurality of crossbar circuits are provided so as to give weights adapted to different environmental temperatures to an identical input signal; (Once we find the temperature characteristics of ReRAM crossbar rows, i.e., hot or cold, the next step is to classify the neural network synaptic weights, page 4, left column, second to the last paragraph; As shown in Algorithm 1, at each epoch time, we first collect and estimate the temperature of each ReRAM crossbar row and classify them as hot and cold. Then, we update the SWV values of each neural network matrix row, page 5, left column, 4.3 Temperature-Aware Row Adjustment)
	the trained weights respectively correspond to the weights adapted to different environmental temperatures; (we ideally give each ReRAM crossbar cell a thermal sensor … We use the same approach to prune the weights of hot cells in each epoch time to reduce cells temperature and recover the system accuracy, page 5, right column, Temperature Aware Weight Adjusted Scheme (TA-WA)) and
	the updating from one set of trained weights to another set of trained weights comprises selecting from the plurality of crossbar circuits, a crossbar circuit having a weight adapted to the detected environmental temperature, causing the trained weight to be updated to another trained weight according to the change in the environmental temperature. (Update SWV (summed weight variations): SWVn ←abs (Wnxm, Gnxm), Update Tk based on the proposed thermal estimation scheme (Algorithm 1, page 4 right column); We use four ReRAM crossbars per each PE in our simulated neuromorphic system architecture (see Figure 4a). We set 1 ms as epoch time to collect temperature values. The ambient temperature is set to 320 K (47 C). We later discuss the sensitivity of our technique to various ambient temperature (as environmental temperature) levels, (page 5, right column, Experimental results)  
	Holme teaches updating from one set of trained weights to another set of trained weights (“initial training set (ITS)” refers to a training set used to train a battery model before the battery is used, … the term “update training set (UTS)” refers to a training set (TS) used to train a battery model as a vehicle ages [0046]; The model is initially trained (or initialized) using an initial training set (ITS). The model may also be initialized by copying the weights and/or parameters from another trained model [0085]; a training process for a battery model tunes or adjusts the model's weights [0030])
	The same motivation to combine independent claim 10 applies here. 
	
	Regarding claim 16, Modified Beigi teaches the method for switching the trained weight in the artificial neural network circuit according to claim 10, Beigi teaches wherein: a temperature region other than a temperature at which a trained weight which is initially used in the crossbar circuit and/or the processing circuit has been learned is divided into a plurality of temperature ranges; (As shown in Figure 5, the peak temperature of the selected ReRAM crossbar rows are collected using an analog multiplexer. … 7 digits representing a temperature range from 0ºC to 128ºC in our study. Once we accumulate the temperature of selected rows (i.e., [n/k] rows), the next step is to approximate the peak temperature for the remaining rows, page 4, left column, first paragraph) and
	the trained weight includes a plurality of trained weights respectively used in the temperature ranges (As shown in Figure 2, with the increased temperature, a cell conductance will be changed. Hence, SWV (Summed Weight Variations) values for each row will be modified when temperature increases. Once we find SWV values for all the rows, the next step is to categorize the rows into effective and ineffective., page 4, right column, last paragraph)

	Regarding claim 17, Modified Beigi teaches the method for switching the trained weight in the artificial neural network circuit according to claim 10, Beigi teaches wherein: the trained weight includes one trained weight used in a temperature region other than the temperature at which the trained weight which is initially used in the crossbar circuit and/or the processing circuit has been learned (Hence, SWV (Summed Weight Variations) values for each row will be modified when temperature increases. Once we find SWV values for all the rows, the next step is to categorize the rows into effective and ineffective., page 4, right column, last paragraph)

	Regarding claim 18, Modified Beigi teaches method for switching the trained weight in the artificial neural network circuit according to claim 17, Beigi teaches wherein: the one trained weight has been learned in a relatively high temperature environment within the temperature region. (Based on the ReRAM crossbar rows temperature categorization and effectiveness of neural network matrix rows, the row adjustment scheme (presented in Algorithm 1 and Figure 7) performs the mapping of the input matrix to hardware rows. As shown in Algorithm 1, at each epoch time, we first collect and estimate the temperature of each ReRAM crossbar row and classify them as hot and cold. Then, we update the SWV values of each neural network matrix row. After that, we categorize neural network matrix rows as effective and ineffective, page 5, left column, 4.3 Temperature-Aware Row Adjustment; Figure 10 shows the normalized accuracy of the four evaluated schemes when the ambient temperature increases from 310oK to 340oK. As shown in the figure, with the increased ambient temperature, the accuracy of the baseline design and TA-WA decreases significantly, by 40.2% and 27.1%, respectively when temperature reaches 340oK. As we discussed in Section 5.3, with the temperature increase, the number of hot cells will increase and hence, the accuracy degradation of both effective and ineffective rows increases as well, page 6, left column, last paragraph)



4.	Claims 2, 3, 6, 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Beigi et al. (DAC’18, June 24-29, 2018, Association for Computing Machinery, Thermal Aware Optimizations of ReRAM-based Neuromorphic Computing Systems) in view of Holme (US20200164763 PCT filed 11/28/2017) and further in view of Kataeva et al (US20170017877)

	Regarding claim 2, Modified Beigi teaches the artificial neural network circuit according to claim 1, wherein: the input bars receive the signal to be transmitted between the neurons; (the architecture performs a matrix-vector multiplication: the vector is the set of input voltages of the rows, Vi (i.e., input neurons), and matrix is encoded by the conductance level of each cell Gi,j. Such an n×m crossbar array (shown in Figure 1) can perform matrix-vector multiplication on an n-entry vectors and an n×m matrix, using n×m different neurons in a single step, i.e., it can achieve very high levels of parallelism, page 2, left column, first paragraph)
	the trained weight (output: New neural network weight matrix W’nxm, page 4, right column, Algorithm 1) includes 
	at least one of a weight given to the signal to be transmitted, (input: Neural network weight matrix Wn×m, ReRAM Crossbar Gn×m , page 4, right column, Algorithm 1)
	Modified Beigi does not explicitly teach the input bars further receive a bias signal; a weight given to the bias signal, or magnitude of the bias signal.
	Kataeva teaches the input bars further receive a bias signal; (FIG. 6B shows a voltage pair where the conductance change curves of VSET and VRESET cross at two distinct intersection points, i.e., ΔGSET=ΔGRESET at two points. In this case, the instantaneous conductance G of the memristive device 113 will be strongly biased toward converging at these intersection points [0052]; The input xi and the output yi are voltage signals [0033])
	a weight given to the bias signal, or magnitude of the bias signal. (FIG. 8B depicts training results when using a conductance unbalanced voltage pair where the conductance change curves are disjointed, such as the voltage pair of FIG. 6A. In this case, the conductance change ΔG values of the SET process (the conductance increasing process) dominate those of the RESET process (the conductance decreasing process), and the weights 13 (conductances) of the neural network 10 are strongly biased toward, and therefore collapse to, the maximum conductance value GMAX, [0066])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beigi to incorporate the teachings of Kataeva for the benefit of settling the error rate of the neural network at high values, around 50% ([0066])

	Regarding claim 3, Modified Beigi teaches the artificial neural network circuit according to claim 1, wherein: the processing circuit (In this architecture, multiple processing elements (PEs) concurrently communicate with multiple memory vaults through high-speed TSVs.) is configured to 
	Beigi does not explicitly teach add a weighted bias signal to a signal after calculating a sum of the signals flowing into each of the output bars; the trained weight corresponds to a weighted bias signal; and the processing circuit is configured to add the weighted bias signal to a signal after calculating a sum of the signals flowing into each of the output bars.
	Kataeva teaches add a weighted bias signal to a signal after calculating a sum of the signals flowing into each of the output bars;( In this case, the output of the summing op-amp circuit 340 is the sum of dot multiplications of each voltage signal with its corresponding memristive device 313. This relationship may be given as:
			|V out |=R f *ΣG i *V i  (3)
where Vout is the output of the summing op-amp circuit 340, and Vi, Gi are the voltage signal and instantaneous conductance from each input neuron 312 and memristive device 313 pair [0072]; In this case, the conductance change ΔG values of the SET process (the conductance increasing process) dominate those of the RESET process (the conductance decreasing process), and the weights 13 (conductances) of the neural network 10 are strongly biased toward, and therefore collapse to, the maximum conductance value GMAX. [0066])
	the trained weight corresponds to a weighted bias signal; (Accordingly, the dominant VSET conductance change curve strongly biases the weights 13 (i.e., conductances) of the neural network 10 to increase toward G0, and thus toward the equilibrium region 250. Once the weights 13 are in the equilibrium region 250, the neural network 10 is free to then converge toward low-error states. [0083]; In this case, the conductance change ΔG values of the SET process (the conductance increasing process) dominate those of the RESET process (the conductance decreasing process), and the weights 13 (conductances) of the neural network 10 are strongly biased toward, and therefore collapse to, the maximum conductance value GMAX. [0066]) and 
	the processing circuit is configured to add the weighted bias signal to a signal after calculating a sum of the signals flowing into each of the output bars. ;( In this case, the output of the summing op-amp circuit 340 is the sum of dot multiplications of each voltage signal with its corresponding memristive device 313. This relationship may be given as:
			|V out |=R f *ΣG i *V i  (3)
where Vout is the output of the summing op-amp circuit 340, and Vi, Gi are the voltage signal and instantaneous conductance from each input neuron 312 and memristive device 313 pair [0072]; Accordingly, the dominant VSET conductance change curve strongly biases the weights 13 (i.e., conductances) of the neural network 10 to increase toward G0, and thus toward the equilibrium region 250. Once the weights 13 are in the equilibrium region 250, the neural network 10 is free to then converge toward low-error states. [0083])
	The same motivation to combine dependent claim 3 applies here. 

	Regarding claim 6, Modified Beigi teaches the artificial neural network circuit according to claim 1, Beigi teaches wherein: a plurality of crossbar circuits are provided (We use four ReRAM crossbars per each PE in our simulated neuromorphic system architecture (see Figure 4a)) 
	give weights adapted to different environmental temperatures; (we propose a temperature aware scheme to adaptively retrain and remap the neural network weights based on the distribution of ReRAM crossbar cells according to their temperature, page 3, right column, 4 The Proposed Methodology)
	the trained weight respectively correspond to the weights adapted to different environmental temperatures; and the update portion selects from the input bars, an input bar having a weight adapted to the detected environmental temperature (output: New neural network weight matrix W´nxm, page 4, right column, Algorithm 1: The temperature aware adjustment scheme) and  
	causing the trained weight to be updated to another trained weight according to the change in the environmental temperature. (we propose a temperature aware scheme to adaptively retrain and remap the neural network weights based on the distribution of ReRAM crossbar cells according to their temperature. Figure 5 shows an overview of the proposed temperature aware scheme, page 3, right column, 4 The Proposed Methodology; Algorithm 1: The temperature aware adjustment scheme, page 4, right column)
	Modified Beigi does not explicitly teach so that the input bars inputting bias signals; gives a bias signal only to the selected input bar,
	Kataeva teaches the input bars inputting bias signals (In other words, the initialization process of the present embodiment may be adapted to conductance balanced voltage pairs having any conductance change curve shapes, so long as GINIT is chosen such that the dominant process (i.e., one of VSET and VRESET) initially biases the weights 13 of the neural network 10 toward the equilibrium region 250 [0085])
	gives a bias signal only to the selected input bar, (the dominant VSET conductance change curve strongly biases the weights 13 (i.e., conductances) of the neural network 10 to increase toward G0, and thus toward the equilibrium region 250. Once the weights 13 are in the equilibrium region 250, the neural network 10 is free to then converge toward low-error states [0083])
	The same motivation to combine dependent claim 3 applies here.

	Regarding claim 11, Modified Beigi teaches the method for switching the trained weight in the artificial neural network circuit according to claim 10, Beigi teaches wherein: the plurality of input bars of the crossbar circuit receive the signal transmitted between the neurons; (the architecture performs a matrix-vector multiplication: the vector is the set of input voltages of the rows, Vi (i.e., input neurons), and matrix is encoded by the conductance level of each cell Gi,j. Such an n×m crossbar array (shown in Figure 1) can perform matrix-vector multiplication on an n-entry vectors and an n×m matrix, using n×m different neurons in a single step, i.e., it can achieve very high levels of parallelism, page 2, left column, first paragraph)
	the trained weight (output: New neural network weight matrix W’nxm, page 4, right column, Algorithm 1) includes 
	at least one of a weight given to the transmitted signal, (input: Neural network weight matrix Wn×m, ReRAM Crossbar Gn×m , page 4, right column, Algorithm 1)
	Beigi does not explicitly teach the plurality of input bars of the crossbar circuit further receive a bias signal; and a weight given to the bias signal, or a magnitude of the bias signal.
	Kataeva teaches the plurality of input bars of the crossbar circuit further receive a bias signal; (FIG. 6B shows a voltage pair where the conductance change curves of VSET and VRESET cross at two distinct intersection points, i.e., ΔGSET=ΔGRESET at two points. In this case, the instantaneous conductance G of the memristive device 113 will be strongly biased toward converging at these intersection points [0052]; The input xi and the output yi are voltage signals [0033])
	a weight given to the bias signal, or magnitude of the bias signal. (FIG. 8B depicts training results when using a conductance unbalanced voltage pair where the conductance change curves are disjointed, such as the voltage pair of FIG. 6A. In this case, the conductance change ΔG values of the SET process (the conductance increasing process) dominate those of the RESET process (the conductance decreasing process), and the weights 13 (conductances) of the neural network 10 are strongly biased toward, and therefore collapse to, the maximum conductance value GMAX, [0066])
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Beigi to incorporate the teachings of Kataeva for the benefit of settling the error rate of the neural network at high values, around 50% ([0066])

	Regarding Claim 12, Modified Beigi teaches the method for switching the trained weight in the artificial neural network circuit according to claim 10, Beigi teaches the processing circuit (In this architecture, multiple processing elements (PEs) concurrently communicate with multiple memory vaults through high-speed TSVs)
	Modified Beigi does not explicitly teach wherein: the trained weight corresponds to a weighted bias signal; adds the weighted bias signal to the signal after calculating a sum of the signals flowing into each of the output bars.
	Kataeva teaches wherein: the trained weight corresponds to a weighted bias signal; (Accordingly, the dominant VSET conductance change curve strongly biases the weights 13 (i.e., conductances) of the neural network 10 to increase toward G0, and thus toward the equilibrium region 250. Once the weights 13 are in the equilibrium region 250, the neural network 10 is free to then converge toward low-error states. [0083]; In this case, the conductance change ΔG values of the SET process (the conductance increasing process) dominate those of the RESET process (the conductance decreasing process), and the weights 13 (conductances) of the neural network 10 are strongly biased toward, and therefore collapse to, the maximum conductance value GMAX. [0066]) and
	adds the weighted bias signal to the signal after calculating a sum of the signals flowing into each of the output bars; ( In this case, the output of the summing op-amp circuit 340 is the sum of dot multiplications of each voltage signal with its corresponding memristive device 313. This relationship may be given as:
			|V out |=R f *ΣG i *V i  (3)
where Vout is the output of the summing op-amp circuit 340, and Vi, Gi are the voltage signal and instantaneous conductance from each input neuron 312 and memristive device 313 pair [0072]; In this case, the conductance change ΔG values of the SET process (the conductance increasing process) dominate those of the RESET process (the conductance decreasing process), and the weights 13 (conductances) of the neural network 10 are strongly biased toward, and therefore collapse to, the maximum conductance value GMAX. [0066])
	The same motivation to combine dependent claim 11 applies here. 

	Regarding claim 15, Modified Beigi teaches method for switching the trained weight in the artificial neural network according to claim 10, Beigi teaches wherein: a plurality of the crossbar circuits are provided (We use four ReRAM crossbars per each PE in our simulated neuromorphic system architecture (see Figure 4a).) so that 	
	give weights adapted to different environmental temperatures; (we propose a temperature aware scheme to adaptively retrain and remap the neural network weights based on the distribution of ReRAM crossbar cells according to their temperature, page 3, right column, 4 The Proposed Methodology)
	the trained weight respectively correspond to the weights adapted to different environmental temperatures; (we ideally give each ReRAM crossbar cell a thermal sensor … We use the same approach to prune the weights of hot cells in each epoch time to reduce cells temperature and recover the system accuracy, page 5, right column, Temperature Aware Weight Adjusted Scheme (TA-WA))
	comprises selecting from the input bars, an input bar having a weight adapted to the detected environmental temperature (output: New neural network weight matrix W´nxm, page 4, right column, Algorithm 1: The temperature aware adjustment scheme) and  
	causing the trained weight to be updated to another trained weight according to the change in the environmental temperature. (we propose a temperature aware scheme to adaptively retrain and remap the neural network weights based on the distribution of ReRAM crossbar cells according to their temperature. Figure 5 shows an overview of the proposed temperature aware scheme, page 3, right column, 4 The Proposed Methodology; Algorithm 1: The temperature aware adjustment scheme, page 4, right column)
	Holme teaches updating from one set of trained weights to another set of trained weights (“initial training set (ITS)” refers to a training set used to train a battery model before the battery is used, … the term “update training set (UTS)” refers to a training set (TS) used to train a battery model as a vehicle ages [0046]; The model is initially trained (or initialized) using an initial training set (ITS). The model may also be initialized by copying the weights and/or parameters from another trained model [0085]; a training process for a battery model tunes or adjusts the model's weights [0030])
	The same motivation to combine independent claim 10 applies here. 
	Modified Beigi does not explicitly teach so that the input bars inputting bias signals; gives a bias signal only to the selected input bar.
	Kataeva teaches the input bars inputting bias signals (In other words, the initialization process of the present embodiment may be adapted to conductance balanced voltage pairs having any conductance change curve shapes, so long as GINIT is chosen such that the dominant process (i.e., one of VSET and VRESET) initially biases the weights 13 of the neural network 10 toward the equilibrium region 250 [0085])
	gives a bias signal only to the selected input bar, (the dominant VSET conductance change curve strongly biases the weights 13 (i.e., conductances) of the neural network 10 to increase toward G0, and thus toward the equilibrium region 250. Once the weights 13 are in the equilibrium region 250, the neural network 10 is free to then converge toward low-error states [0083])
	The same motivation to combine dependent claim 11 applies here.


Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORIAM MOSUNMOLA GODO whose telephone number is (571)272-8670. The examiner can normally be reached Monday-Friday 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B. Zhen can be reached on (571)272-3768. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.G./Examiner, Art Unit 2121                                                                                                                                                                                                        

/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121